Citation Nr: 0102096	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS)(claimed as HIV+).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
AIDS secondary to hiatal hernia surgery at Department of 
Veterans' Affairs Medical Center in Houston (claimed as HIV+ 
due to hiatal hernia surgery).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
November 1981.

The current appeal arose from a September 1999 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
denied service connection for AIDS (claimed as HIV+) and 
entitlement to compensation under 38 U.S.C.A. § 1151 for AIDS 
as secondary to hiatal hernia surgery at VA Medical Center 
(MC) Houston.  

The RO also granted entitlement to service connection for 
perirectal cyst and condylomas with a zero percent 
evaluation,  and denied entitlement to service connection for 
sexual trauma.  These denials have not been appealed by the 
veteran and are not considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran provided testimony at a video conference hearing 
before the undersigned Member of the Board in September 2000, 
a transcript of which has been associated with the claims 
file.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 Pub. L. 
No. 104-475, 114 Stat. 2096 (2000).  This law eliminates the 
well-grounded requirement and amplifies the duty to notify 
and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.

The veteran contends that exposure to HIV occurred while he 
was in the service.  Service medical records of July 1981 
indicate that the veteran professed homosexuality.  Medical 
records revealed also that he admitted to having from 20 to 
25 sexual contacts.  Service records show it was recommended 
that the veteran be discharged from military duty by reason 
of homosexuality.  At his video conference hearing, the 
veteran testified that he did not engage in homosexual 
activity before going into the service.  Based on the 
foregoing, the Board finds that further assistance, as 
outlined below, is required to make a determination on this 
issue.

Moreover, the medical records reveal that the veteran has 
been receiving Social Security Administration (SSA) 
disability benefits since 1993 for his diagnosis of HIV.  
There is no indication in the file that the RO has requested 
or obtained the veteran's records from SSA.

The veteran further contends, in the alternative, that he had 
hiatal hernia surgery at the VA Medical Center (MC) in 
Houston in 1986, and that his claimed condition is somehow 
linked to such surgery.  Medical records of the claimed 
surgery alleged to have been conducted at the VAMC in Houston 
are not part of the record.  There is no indication in the 
file that such records were obtained or requested by the RO.

In light of the recent amendment, the Board finds that this 
case must be returned to the RO for further development to 
insure that the record is adequate for an informed 
determination of the claims which are the subject of the 
current appellate review. 

Accordingly, this case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for AIDS 
(claimed as HIV+).  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secure.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, to include the records related 
to claimed hiatal hernia surgery 
performed in 1986 at the VAMC in Houston.
Any unsuccessful attempts at obtaining 
the foregoing records should be 
documented in the claims file.

2.  The RO should contact the SSA and 
obtain from that agency the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
that claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file. 



3.  The veteran should be scheduled for 
an examination by an appropriate VA 
specialist to assess the nature, extent 
of severity, and etiology of his AIDS 
(claimed as HIV+).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should be asked to express an 
opinion as to whether it is as likely as 
not that any current findings of AIDS 
(claimed as HIV+) are related to service.  

The examiner should also provide a 
comprehensive opinion as to whether VA 
was in any way at fault in the veteran's 
acquiring of HIV+ status in view of 
hiatal hernia surgery performed in 1986.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  




For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to See VBA Fast 
Letters 00-87 (November 17, 2000) and VBA 
Fast Letter 00-92 (December 13, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for AIDS (claimed as 
HIV+), and in the alternative, and 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for AIDS due to hiatal hernia 
surgery performed by VA in 1986.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  An appropriate period of 
time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


